Exhibit 10.3
EXECUTIVE AGREEMENT
Gregory J. Henchel
     THIS EXECUTIVE AGREEMENT (“Agreement”) is effective as of September 26,
2008 by and between Tween Brands, Inc., a Delaware corporation (the “Company”)
and Gregory J. Henchel (the “Executive”) (hereinafter collectively referred to
as “the parties”).
     WHEREAS, The Executive will serve as a key executive of the Company and
possesses an intimate knowledge of the business and affairs of the Company and
its policies, procedures, methods and personnel; and
     WHEREAS, the Company has determined that it is essential and in its best
interest to retain the services of key management personnel and to ensure their
continued dedication and efforts; and
     WHEREAS, the Compensation Committee of the Board of Directors of the
Company (the “Board”) has determined that it is in the best interest of the
Company to secure the services and employment of the Executive and the Executive
is willing to render such services on the terms and conditions set forth herein.
     NOW, THEREFORE, in consideration of the foregoing and the respective
agreements of the parties hereby agree as follows:
1. EMPLOYMENT
     (a) AT WILL. Executive and the Company agree that Executive’s employment
with the Company is and at all times shall be “at will,” which means that
subject to the terms of this Agreement either the Company or the Executive may
terminate Executive’s employment at any time, for any reason or for no reason.
     (b) POSITION. The Executive shall be employed as the Senior Vice President,
General Counsel, or such other position of reasonably comparable or greater
status and responsibilities as may be determined by the Board. The Executive
shall perform the duties, undertake the responsibilities and exercise the
authority customarily performed, undertaken and exercised by persons employed in
a similar executive capacity.
     (c) OBLIGATIONS. The Executive agrees (1) to devote the Executive’s best
efforts and full business time and attention to the business and affairs of the
Company; (2) to exercise the highest degree of loyalty and care with respect to
the affairs of the Company; and (3) not to commit any willful or intentional act
with an objective to harm the Company’s business or reputation. The foregoing,
however, shall not preclude the Executive from serving on corporate, civic or
charitable boards or committees or managing personal investments, so long as
such activities do not interfere with the performance of the Executive’s
responsibilities hereunder.
     (d) BASE SALARY. Effective as of August 21, 2008, the Company agrees to pay
or cause to be paid to the Executive a minimum annual Base Salary of $305,000
(hereinafter

Page 1 of 12



--------------------------------------------------------------------------------



 



referred to as the “Base Salary”). This Base Salary will be subject to annual
review and may be increased from time to time by the Board considering factors
such as the Executive’s responsibilities, compensation of executives in other
companies, performance of the Executive and other pertinent factors. Such Base
Salary shall be payable in accordance with the Company’s customary practices
applicable to similarly situated executives of the Company.
     (e) EQUITY COMPENSATION. The Company shall grant to the Executive rights to
receive shares of the Company’s common stock and options to acquire shares of
the Company’s common stock as the Board or Compensation Committee of the Board
determines.
     (f) EMPLOYEE BENEFITS. The Executive shall be entitled to participate in
tax-qualified and nonqualified deferred compensation and retirement plans, group
term life insurance plans, short-term and long-term disability plans, employee
benefit plans, practices, and programs maintained by the Company and made
available to similarly situated executives generally, and as may be in effect
from time to time.
     (g) BONUS AND LONG-TERM INCENTIVES. The Executive shall be entitled to
participate in such Company bonus and long-term incentive compensation programs
which include similarly situated executives of the Company as may exist from
time to time (the “Incentive Plans”). The Executive’s participation in such
Incentive Plans, practices and programs shall be on the same general basis and
terms as are applicable to similarly situated executives of the Company,
although bonuses, target levels and criteria may differ among such executives as
determined by the Board or Compensation Committee of the Board.
     (h) OFFICE AND FACILITIES. The Executive shall be provided with appropriate
offices and with such secretarial and other support facilities as are
commensurate with the Executive’s status with the Company and adequate for the
performance of the Executive’s duties hereunder.
     (i) EXPENSES. Subject to applicable Company policies, the Executive shall
be entitled to receive prompt reimbursement of all expenses reasonably incurred
by the Executive in connection with the performance of the Executive’s duties
hereunder or for promoting, pursuing or otherwise furthering the business or
interests of the Company including, without limitation, travel, automobile, and
meal and entertainment expenses.
     (j) VACATION. The Executive shall be entitled to four weeks of annual
vacation or, if greater, in accordance with the policies as periodically
established by the Board for similarly situated executives of the Company.

Page 2 of 12



--------------------------------------------------------------------------------



 



2. DEFINITIONS, TERMS AND CONDITIONS. The Executive’s employment hereunder is
subject to the following terms and conditions:
(a) CAUSE. “Cause” means that the Executive:
     (1) was grossly negligent in the performance of Executive’s duties with the
Company (other than a failure resulting from the Executive’s incapacity due to
physical or mental illness) causing material harm to the Company; or
     (2) has pled “guilty” or “no contest” to or has been convicted of an act
which is defined as a felony under federal or state law; or
     (3) engaged in intentional misconduct or fraud which caused, or could
reasonably be expected to cause, material harm to the Company’s business or its
reputation; or
     (4) committed a material breach of this Agreement (including a violation of
the noncompete and nondisclosure provisions) which is materially and
demonstrably injurious to the Company.
(b) CHANGE IN CONTROL. “Change in Control” means the occurrence of any of the
following:
     (1) Any “Person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) is or becomes
the “Beneficial Owner” (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of securities of the Corporation representing
twenty-five percent (25%) or more of the combined voting power of the
Corporation’s then outstanding securities (a “25% Shareholder”); provided
however, that the term 25% Shareholder shall not include any Person if such
Person would not otherwise be a 25% Shareholder but for a reduction in the
number of outstanding voting shares resulting from a stock repurchase program or
other similar plan of the Corporation or from a self-tender offer of the
Corporation, which plan or tender offer commenced on or after the date hereof;
provided, however, that the term “25% Shareholder” shall include such Person
from and after the first date upon which (A) such Person, since the date of the
commencement of such plan or tender offer, shall have acquired Beneficial
Ownership of, in the aggregate, a number of voting shares of the Corporation
equal to one percent (1%) or more of the voting shares of the Corporation then
outstanding, and (B) such Person, together with all affiliates and associates of
such Person, shall Beneficially Own twenty-five percent (25%) or more of the
voting shares of the Corporation then outstanding. In calculating the percentage
of the outstanding voting shares that are Beneficially Owned by a Person for
purposes of this subsection (b)(1), voting shares that are Beneficially Owned by
such Person shall be deemed outstanding, and voting shares that are not
Beneficially Owned by such Person and that are subject to issuance upon the
exercise or conversion of outstanding conversion rights, exchange rights,
rights, warrants or options shall not be deemed

Page 3 of 12



--------------------------------------------------------------------------------



 



outstanding. Notwithstanding the foregoing, if the Board of Directors of the
Corporation determines in good faith that a Person that would otherwise be a 25%
Shareholder pursuant to the foregoing provisions of this subsection has become
such inadvertently, and such Person (a) promptly notifies the Board of Directors
of such status and (b) as promptly as practicable thereafter, either divests of
a sufficient number of voting shares so that such Person would no longer be a
25% Shareholder, or causes any other circumstance, such as the existence of an
agreement respecting voting shares, to be eliminated such that such Person would
no longer be a 25% Shareholder as defined pursuant to this subsection (b)(1),
then such Person shall not be deemed to be a 25% Shareholder for any purposes of
this Agreement. Any determination made by the Board of Directors of the
Corporation as to whether any Person is or is not a 25% Shareholder shall be
conclusive and binding; or
     (2) A change in composition of the Board of Directors of the Corporation
occurring any time during a consecutive two-year period as a result of which
fewer than a majority of the Board of Directors are Continuing Directors (for
purposes of this section, the term “Continuing Director” means a director who
was either (A) first elected or appointed as a Director prior to the date of
this Agreement; or (B) subsequently elected or appointed as a director if such
director was nominated or appointed by at least a majority of the then
Continuing Directors); or
     (3) Any of the following occurs:
     (A) a merger or consolidation of the Corporation, other than a merger or
consolidation in which the voting securities of the Corporation immediately
prior to the merger or consolidation continue to represent (either by remaining
outstanding or being converted into securities of the surviving entity) sixty
percent (60%) or more of the combined voting power of the Corporation or
surviving entity immediately after the merger or consolidation with another
entity;
     (B) a sale, exchange, or other disposition (in a single transaction or a
series of related transactions) of all or substantially all of the assets of the
Corporation which shall include, without limitation, the sale of assets
aggregating more than fifty percent (50%) of the assets of the Corporation on a
consolidated basis;
     (C) a liquidation or dissolution of the Corporation;
     (D) a reorganization, reverse stock split, or recapitalization of the
Corporation which would result in any of the foregoing; or
     (E) a transaction or series of related transactions having, directly or
indirectly, the same effect as any of the foregoing.

Page 4 of 12



--------------------------------------------------------------------------------



 



     (c) NOTICE OF TERMINATION. “Notice of Termination” means a written notice
indicating the specific termination provision in this Agreement relied upon and,
to the extent applicable, setting forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the employment under
the provision so indicated. Except for a termination for Cause, any termination
of employment by the Company or by the Executive shall be communicated by a
Notice of Termination to the other party thirty (30) days prior to the
Termination Date. However, the Company may elect to pay the Executive thirty
(30) days of Base Salary in lieu of thirty (30) days written notice. If the
Company notifies the Executive that it will pay the Executive in lieu of thirty
(30) days written notice, the Company may deny the Executive further access to
the Company’s offices subject to the Executive’s right to recover any personal
effects at an agreed upon time. For purposes of this Agreement, no such
purported termination of employment shall be effective without a Notice of
Termination.
     (d) PRO-RATED BONUS AMOUNT. “Pro-Rated Bonus Amount” means any accrued but
unpaid bonus for a completed bonus period, plus a pro-rated portion of the
Executive’s semi-annual bonus calculated as of the Termination Date. The portion
of the semi-annual bonus payment shall be the amount of semi-annual bonus
payable to the Executive with respect to the bonus period in which the
Termination Date occurs, based on the actual financial performance of the
Company for such bonus period, pro-rated by multiplying such amount by a
fraction, the numerator of which is the number of days during the bonus period
which occur prior to the Termination Date, and the denominator of which is one
hundred eighty-two and one-half (182-1/2).
     (e) TERMINATION DATE. “Termination Date” means the date specified in the
Notice of Termination.
3. TERMINATION OF EMPLOYMENT; COMPENSATION UPON TERMINATION
     (a) TERMINATION BY COMPANY WITH CAUSE, OR VOLUNTARY TERMINATION BY
EXECUTIVE. The Company shall be entitled to immediately terminate the
Executive’s employment for Cause after giving a Notice of Termination. Such
Notice of Termination shall state in detail the particular act or acts or
failure or failure to act that constitute the grounds on which the proposed
termination for Cause is based. The Executive may voluntarily terminate
employment for any reason after giving a Notice of Termination. If the
Executive’s employment is terminated by the Company for Cause, or if the
Executive voluntarily terminates employment, subject to the execution by the
Executive and the Company of a mutual release in favor of each of the Parties,
the Company’s sole obligation hereunder shall be to pay or reimburse the
Executive (or facilitate a tax qualified rollover of) the following amounts:
          (1) the Executive’s accrued Base Salary and accrued vacation not paid
as of the Termination Date;
          (2) the Executive’s vested benefits as of the Termination Date
pursuant to the Company’s benefit, retirement, incentive and other plans; and

Page 5 of 12



--------------------------------------------------------------------------------



 



          (3) any and all monies advanced to or expenses incurred by the
Executive pursuant to Section 8 through the Termination Date.
     (b) TERMINATION BY COMPANY WITHOUT CAUSE OR UPON A CHANGE IN CONTROL. The
Company may terminate the Executive without Cause after giving a Notice of
Termination. If the Executive’s employment is terminated by the Company
(i) without Cause or (ii) at any time six (6) months prior to a Change in
Control if such termination was in contemplation of such Change in Control and
was done to avoid the effects of this Agreement or within twelve (12) months
after a Change in Control (a “Change in Control Termination”), the Company’s
sole obligation hereunder shall be to pay, maintain or reimburse the Executive
(or facilitate a tax qualified rollover of) the following items, which payments
shall occur upon the execution by the Executive and the Company of a mutual
release in favor of each of the other:
          (1) the Executive’s accrued Base Salary and accrued vacation not paid
as of the Termination Date;
          (2) the Executive’s Pro-Rated Bonus Amount;
          (3) the Executive’s vested benefits as of the Termination Date
pursuant to the Company’s benefit, retirement, incentive and other plans;
          (4) the Company shall continue to pay the Executive one hundred
percent (100%) of the Base Salary for twelve (12) months following the
Termination Date if Executive’s employment is terminated by the Company without
Cause, or for twenty-four (24) months following the Termination Date if a Change
in Control Termination occurs, minus the deductions required by law and subject
to a deduction of any salary or compensation that Executive earns from other
employment or self-employment during the time period in question, regardless of
when such amount is payable. The Executive agrees to immediately inform the
Company if Executive accepts employment or begins self-employment during the
period of salary payments so that deductions can be made. The continued payment
of the Base Salary hereunder shall be terminated if Executive is found to have
violated any of the covenants set forth in Section 4 herein;
          (5) any and all monies advanced to the Company by the Executive or
expenses incurred by the Executive pursuant to Section 1(i) through the
Termination Date;
          (6) the Company shall maintain in full force and effect for the
continued benefit of the Executive, for a twelve (12) month period after the
Termination Date if Executive’s employment is terminated by the Company without
Cause, or for twenty-four (24) months following the Termination Date if a Change
in Control Termination occurs, all medical coverage, programs or arrangements in
which the Executive was participating immediately prior to the Termination Date,
provided that Executive’s continued participation is possible under the general
terms and provisions of such medical plans and programs; provided further,
however, that the Company’s obligation to provide such benefits shall cease upon
the earlier of Executive becoming employed or self-employed or the expiration of
Executive’s rights to continue such medical benefits under COBRA; and

Page 6 of 12



--------------------------------------------------------------------------------



 



          (7) expenses for outplacement services up to a maximum amount of ten
thousand dollars ($10,000).
     The Company and Executive agree that, in the case of a Change in Control
Termination, the Base Salary continuation shall be paid to Executive as follows:
          (i) The Company would make bi-weekly payments to Executive beginning
on the first pay period following the date the Termination Date in an amount
such that the total of such bi-weekly payments over twenty-four (24) months
would total $460,000 (“Stream One Bi-Weekly Payments”). Subject to 3(b)(4)
above, the Stream One Bi-Weekly Payments would continue for a period of
twenty-four (24) months;
          (ii) Beginning with the first pay period following six months after
the Termination Date, the Company would make bi-weekly payments to Executive in
an amount such that the total of such bi-weekly payments over twelve (12) months
would total the difference between your current Base Salary for twenty-four
months and $460,000 (if any) (“Stream Two Bi-Weekly Payments”). Subject to
3(b)(4) above, the Stream Two Bi-Weekly Payments would continue for a period of
twelve (12) months; and
          (iii) The Stream One Bi-Weekly Payments and the Stream Two Bi-Weekly
Payments would be subject to the deductions outlined Paragraph 3(b)(4) of the
Agreement.
     (c) SECTION 409A COMPLIANCE. The Executive and the Company desire to comply
with Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”),
in accordance with the transition rules applicable under IRS Notice 2007-86 and
Final Regulations issued under Section 409A of the Code. Therefore,
notwithstanding any provision of this Agreement to the contrary, if the Company
determines that Executive is a “specified employee” as defined in Section 409A
of the Code or any guidance promulgated thereunder (“Code Section 409A”),
Executive shall not be entitled to any payments under Section 3(b) of this
Agreement after the Termination Date that otherwise would cause Executive to
incur any additional tax or interest under Code Section 409A, until the earlier
of (i) the date which is six months after the Termination Date, or (ii) the date
of Executive’s death. If any provision of this Agreement (or of any award of
compensation, including equity compensation or benefits) would cause Executive
to incur any additional tax or interest under Code Section 409A, the Company
shall, after consulting with Executive and receiving Executive’s approval (which
shall not be unreasonably withheld), reform such provision in such a manner as
shall not cause Executive to incur any such tax or interest.
4. EXECUTIVE COVENANTS.
     (a) UNAUTHORIZED DISCLOSURE, NONDISPARAGEMENT. The Executive shall not,
during the term of this Agreement and thereafter, make any disparaging comments
which may be harmful to the Company’s reputation or any Unauthorized Disclosure.
For purposes of this Agreement, “Unauthorized Disclosure” shall mean disclosure
by the Executive without the prior written consent of the Board to any person
other than a person to whom

Page 7 of 12



--------------------------------------------------------------------------------



 



disclosure is reasonably necessary or appropriate in connection with the
performance by the Executive of duties as an executive of the Company or as may
be legally required, of any information relating to the business or prospects of
the Company (including, but not limited to, any confidential information with
respect to any of the Company’s customers, products, methods of distribution,
strategies, business and marketing plans and business policies and practices);
provided, however, that such term shall not include the use or disclosure by the
Executive, without consent, of any information known generally to the public
(other than as a result of disclosure by the Executive in violation of this
Section 4(a)). This confidentiality covenant has no temporal, geographical or
territorial restriction.
     (b) NON-COMPETITION. During the Non-Competition Period defined below, the
Executive shall not, directly or indirectly, without the prior written consent
of the Company, own, manage, operate, join, control, be employed by, consult
with or participate in the ownership, management, operation or control of, or be
connected with (as a stockholder, partner, or otherwise), any business,
individual, partner, firm, corporation, or other entity that competes or plans
to compete, directly or indirectly, with the Company, its products, or any
division, subsidiary or affiliate of the Company; provided, however, that the
“beneficial ownership” by the Executive after termination of employment with the
Company, either individually or as a member of a “group,” as such terms are used
in Rule 13d of the General Rules and Regulations under the Securities Exchange
Act of 1934, as amended,(the “Exchange Act”), of not more than two percent (2%)
of the voting stock of any publicly held corporation shall not be a violation of
Section 12 of this Agreement.
     The “Non-Competition Period” means the period the Executive is employed by
the Company plus one (1) year from the Termination Date.
     (c) NON-SOLICITATION. During the No-Raid Period defined below, the
Executive shall not, either directly or indirectly, alone or in conjunction with
another party, attempt to recruit or hire, interfere with or harm, or attempt to
interfere with or harm, the relationship of the Company, its subsidiaries and/or
affiliates, with any person who at any time was an employee, customer or
supplier of the Company, its subsidiaries and/or affiliates or otherwise had a
business relationship with the Company, its subsidiaries and/or affiliates.
     The “No-Raid Period” means the period the Executive is employed by the
Company plus one (1) year from the Termination Date.
     (d) DELIVERY OF DOCUMENTS UPON TERMINATION. The Executive shall deliver to
the Company or its designee at the termination of the Executive’s employment all
correspondence, memoranda, notes, records, drawings, sketches, plans, customer
lists, product compositions, and other documents and all copies thereof, made,
composed or received by the Executive, solely or jointly with others, that are
in the Executive’s possession, custody, or control at termination and that are
related in any manner to the past, present, or anticipated business of the
Company, its subsidiaries and/or affiliates. In this regard, the Executive
hereby grants and conveys to the Company all right, title and interest in and
to, including without limitation, the right to possess, print, copy, and sell or
otherwise dispose of, any reports, records, papers, summaries, photographs,
drawings or other documents, and writings, and copies,

Page 8 of 12



--------------------------------------------------------------------------------



 



abstracts or summaries thereof, that may be prepared by the Executive or under
the Executive’s direction or that may come into the Executive’s possession in
any way during the term of the Executive’s employment, with the Company that
relate in any manner to the past, present or anticipated business of the
Company.
     (e) INTELLECTUAL PROPERTY. The Executive shall hold in trust for the
benefit of the Company, and shall disclose promptly and fully to the Company in
writing, and hereby assigns, and binds the Executive’s heirs, executors, and
administrators to assign, to the Company any and all inventions, discoveries,
ideas, concepts, improvements, copyrightable works, and other developments (the
“Developments”) conceived, made, discovered or developed by the Executive,
solely or jointly with others, during the term of the Executive’s employment by
the Company, whether during or outside of usual working hours and whether on the
Company’s premises or not, that relate in any manner to the past, present or
anticipated business of the Company, its subsidiaries and/or affiliates. All
works of authorship created by the Executive, solely or jointly with others,
shall be considered works made for hire under the Copyright Act of 1976, as
amended, and shall be owned entirely by the Company. Any and all such
Developments shall be the sole and exclusive property of the Company, whether
patentable, copyrightable, or neither, and the Executive shall assist and fully
cooperate in every way, at the Company’s expense, in securing, maintaining, and
enforcing, for the benefit of the Company or its designee, patents, copyrights
or other types of proprietary or intellectual property protection for such
Developments in any and all countries. Within one (1) year following the end of
the term of this Agreement and without limiting the generality of the foregoing,
any Development of the Executive relating to any subject matter on which the
Executive worked or was informed during the Executive’s employment by the
Company shall be conclusively presumed to have been conceived and made prior to
the termination of the Executive’s employment (unless the Executive clearly
proves that such Development was conceived and made following the termination of
the Executive’s employment), and shall accordingly belong and be assigned to the
Company and shall be subject to this Agreement.
     (f) REMEDIES. The Executive agrees that any breach of the terms of this
Section 4 would result in irreparable injury and damage to the Company for which
the Company would have no adequate remedy at law; the Executive therefore also
agrees that in the event of said breach or any threat of breach, the Company
shall be entitled to an immediate injunction and restraining order to prevent
such breach and/or threatened breach and/or continued breach by the Executive
and/or any and all persons and/or entities acting for and/or with the Executive,
without having to prove damages, and to all costs and expenses, including
reasonable attorneys’ fees and costs, in addition to any other remedies to which
the Company may be entitled under this Agreement, at law or in equity. The terms
of this paragraph shall not prevent the Company from pursuing any other
available remedies for any breach or threatened breach hereof, including but not
limited to the recovery of damages from the Executive. The Executive and the
Company further agree that the provisions of the covenants not to compete and
solicit are reasonable and that the Company would not have entered into this
Agreement but for the inclusion of such covenants herein. Should a court
determine, however, that any provision of the covenants is unreasonable, either
in period of time, geographical area, or otherwise, the parties hereto agree
that the covenant should be interpreted and enforced to the maximum extent which
such court or arbitrator deems reasonable.

Page 9 of 12



--------------------------------------------------------------------------------



 



          The provisions of this Section 4 shall survive any termination of this
Agreement, and the existence of any claim or cause of action by the Executive
against the Company, whether predicated on this Agreement or otherwise, shall
not constitute a defense to the enforcement by the Company of the covenants and
agreements of this Section 4; provided, however, that this paragraph shall not,
in and of itself, preclude the Executive from defending against the
enforceability of the covenants and agreements of this Section 4.
5. SUCCESSORS AND ASSIGNS.
     (a) This Agreement shall be binding upon and shall inure to the benefit of
the Company, its successors and assigns and the Company shall require any
successor or assign to expressly assume and agree to perform this Agreement in
the same manner and to the same extent that the Company would be required to
perform it if no such succession or assignment had taken place. The term “the
Company” as used herein shall include any such successors and assigns to the
Company’s business and/or assets. The term “successors and assigns” as used
herein shall mean a corporation or other entity acquiring or otherwise
succeeding to, directly or indirectly, all or substantially all the assets and
business of the Company (including this Agreement) whether by operation of law
or otherwise.
     (b) Neither this Agreement nor any right or interest hereunder shall be
assignable or transferable by the Executive, the Executive’s beneficiaries or
legal representatives, except by will or by the laws of descent and
distribution. This Agreement shall inure to the benefit of and be enforceable by
the Executive’s legal personal representative.
6. ARBITRATION. Except with respect to the remedies set forth in Section 4, as
the method for resolving any dispute arising out of this Agreement, the
Executive, in the Executive’s sole discretion, may select binding arbitration in
accordance with this Section. Except as provided otherwise in this Section,
arbitration pursuant to this Section shall be governed by the Commercial
Arbitration Rules of the American Arbitration Association. If the Executive
wishes to arbitrate an issue under this Section 6, the Executive shall deliver
written notice to the Company, including a description of the issue to be
arbitrated. Within fifteen (15) days after the Executive demands arbitration,
the Company and the Executive shall each appoint an arbitrator. Within fifteen
(15) additional days, these two arbitrators shall appoint the third arbitrator
by mutual agreement; if they fail to agree within this fifteen (15) day period,
then the third arbitrator shall be selected promptly pursuant to the rules of
the American Arbitration Association for Commercial Arbitration. The arbitration
panel shall hold a hearing in Columbus, Ohio, within ninety (90) days after the
appointment of the third arbitrator. The fees and expenses of the arbitrators,
and any American Arbitration Association fees, shall be paid by the Company.
Both the Company and the Executive may be represented by counsel and may present
testimony and other evidence at the hearing. Within ninety (90) days after
commencement of the hearing, the arbitration panel will issue a written
decision; the majority vote of two of the three arbitrators shall control. The
majority decision of the arbitrators shall be binding on the parties, and the
parties may not pursue other available legal remedies if the parties are not
satisfied with the majority decision of the arbitrator. The Executive shall be
entitled to seek specific performance of the Executive’s rights under this
Agreement during the pendency of any dispute or controversy arising under or in
connection with this Agreement.

Page 10 of 12



--------------------------------------------------------------------------------



 



7. NOTICE. For the purposes of this Agreement, notices and all other
communications provided for in the Agreement (including the Notice of
Termination) shall be in writing and shall be deemed to have been duly given
when personally delivered or sent by registered or certified mail, return
receipt requested, postage prepaid, or upon receipt if overnight delivery
service or facsimile is used, addressed as follows:
TO THE EXECUTIVE:
Gregory J. Henchel
4633 Yantis Drive
New Albany, OH 43054
TO THE COMPANY:
Tween Brands, Inc.
8323 Walton Parkway
New Albany, Ohio 43054
Attn: Senior Vice President — Human Resources
8. SETTLEMENT OF CLAIMS. Except as otherwise provided, the Company’s obligation
to make the payments provided for in this Agreement and otherwise to perform its
obligations hereunder shall not be affected by any circumstances, including,
without limitation, any set-off, counterclaim, recoupment, defense or other
right which the Company may have against the Executive or others.
9. MISCELLANEOUS. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by the Executive and the Company. No waiver by either party hereto at
any time of any breach by the other party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time. No agreement or representations,
oral or otherwise, express or implied, with respect to the subject matter hereof
have been made by either party which are not expressly set forth in this
Agreement.
10. GOVERNING LAW. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Ohio without giving effect
to conflict of law principles thereof. The parties hereby consent to the
exclusive jurisdiction of the state courts of the State of Ohio and venue in
Franklin County, Ohio.
11. SEVERABILITY. The provisions of this Agreement shall be deemed severable and
the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof.
12. ENTIRE AGREEMENT. This Agreement constitutes the entire agreement between
the parties hereto with respect to the subject matter hereof and supersedes all
prior agreements, if any, understandings and arrangements, oral or written,
between the parties hereto with respect to the subject matter hereof.

Page 11 of 12



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by
its duly authorized officer and the Executive has executed this Agreement as of
the day and year first above written.

            TWEEN BRANDS, INC.
      By:   /s/ Michael Rayden          Name:   Michael Rayden        Title:  
Chairman and Chief Executive Officer        EXECUTIVE
      /s/ Gregory J. Henchel           Gregory J. Henchel               

Page 12 of 12